Citation Nr: 1425668	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from January 1997 to May 1997 and active duty from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a credible diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An April 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in October 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2009 and November 2010 medical examination, and March 2011 addendum opinion, to obtain an opinion as to whether his PTSD was the result of military service.  These opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

The Veteran contends that he has PTSD as a result of service.  For the reasons that follow, the Board finds that the Veteran does not currently have a credible diagnosis of PTSD.  As such, service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Further, to be entitled to service connection for PTSD, the record must generally include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-stressor.  38 C.F.R. § 3.304(f).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association : Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  According to these criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he experience a number of specified current symptoms.  The traumatic event, or stressor, involves experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense fear, helplessness, or horror. 

The Veteran's service treatment records are silent as to complaints of psychiatric illness.  In a November 1993 Report of Medical Examination, the Veteran's psychiatric health was noted as normal.  In November 1996, the Veteran completed a Report of Medical History in which he denied depression or nervous troubles of any sort.

In September 2003, the Veteran was recommended for an award by his platoon leader for attempting to revive a fellow soldier from heat related injuries, for taking on his mission with great enthusiasm, for selflessness by volunteering for more missions than anyone in the 1st platoon.

In a March 2004 post-deployment health assessment, the Veteran stated he was not interested in receiving help for a stress, emotional, alcohol, or family problem.  He further reported that in the last 2 weeks, he had not been bothered by a lack of interest of pleasure in doing things, feelings of depression, suicidal ideation, nightmares, avoidance of certain thoughts or situations, constant feelings of being on guard, watchful or easily startled, or feelings of detachment or numbness.

In July 2009 the Veteran underwent a VA examination.  The Veteran stated that he was "not doing the greatest," and that he cried all of the time.  He reported feeling depressed and hopeless lately.  The Veteran noted a 30 pound weight gain.  The Veteran endorsed some auditory hallucinations and a significant amount of delusional material.  The examiner noted the Veteran's mood was anxious and that his legs shook during most of the examination.  The examiner diagnosed schizophrenia, paranoid type, chronic.  The examiner stated that he did not find evidence of another psychiatric disorder in the examination.  

In November 2010, the Veteran underwent another VA examination at which he recounted an incident in service where a friend had died from heat exhaustion.  He reported trying to revive the friend to no avail.  The Veteran reported feeling stressed out most of the time, feeling paranoid, and stated that he did not trust others.  The Veteran further noted a long history of drug and alcohol abuse. 

The examiner noted the Veteran was casually groomed and was cooperative throughout the interview.  The Veteran's eye contact was fair, and his speech was within normal limits with regard to rate and rhythm, according to the examination notes.  The examiner noted the Veteran's mood was generally euthymic and affect was appropriate to content.  The Veteran's thought processes and associations were logical in type with no loosening of associations or gross confusion noted.  The Veteran was oriented in all spheres without current delusions or hallucinations, though the examiner noted that in the past the Veteran had noted significant delusional content and some auditory and visual hallucinations.  The Veteran reported these symptoms had been much better over the past 2 years since he began using medication.  The Veteran's insight and judgment was noted as fair, and the Veteran denied suicidal or homicidal ideation.  

The examiner concluded that PTSD was not found, noting that the Veteran did not meet the criteria for PTSD as he did not report symptoms consistent with PTSD.  The examiner stated that although the Veteran did have some nightmares and flashbacks, there were no intrusive thoughts, no startle response, and he was able to go into crowded situations without difficulty.  The examiner concluded that the only other psychiatric disorders were either schizophrenia or schizoaffective disorder.

The Veteran received treatment at a VA Medical Center (VAMC), where he reported a history of PTSD.  A February 18, 2010 record noted Axis I diagnoses of schizophrenia, undifferentiated, and adjustment disorder with depressed mood.  On February 2, 2011, the Veteran was seen at a VAMC by psychologist N.B., who noted an impression of adjustment disorder with anxiety, polysubstance dependence in remission, and rule out schizophrenia.  He noted the Veteran's PTSD symptoms appear improved, and the Veteran reported mainly re-experiencing symptoms and hyperarousal.  Records dated August 2011 note an impression of PTSD.

In February 2011, VA psychologist N.B. submitted a letter which stated that based on 2 brief diagnostic assessments of the Veteran dated February 18, 2010 and February 2, 2011 (referenced above), he believed that the Veteran developed symptoms consistent with PTSD after completing a 13 month deployment in 2004.  N.B. further stated that these specific anxiety symptoms were not evident prior to the Veteran's service, despite the Veteran's heavy polysubstance abuse.

In a March 2011 VA opinion, the November 2010 examiner addressed the contentions in N.B.'s letter.  The examiner felt there was a discrepancy between N.B.'s February 2011 treatment notes which do not diagnose the Veteran with PTSD, and state that his PTSD symptoms are improved, and the February 2011 letter from N.B. which states that the Veteran has PTSD which is attributable to service.  The VA examiner again concluded the Veteran did not suffer from PTSD, and that his psychiatric symptoms were related to schizophrenia or schizoaffective disorder.

The Board finds that there is no current credible diagnosis of PTSD.  The Veteran is not competent to offer such a diagnosis.  Though there is some evidence in the Veteran's VA treatment records to suggest a diagnostic impression of PTSD, as well as N.B.'s February 2011 letter, the weight of the probative medical evidence weighs against a finding of a current PTSD disability.  The Board agrees with the VA examiner's assessment that Dr. N.B.'s favorable opinion is inconsistent with the underlying treatment records referenced therein thereby rendering the opinion incredible.  The Veteran's July 2009 and November 2010 VA examinations found that the Veteran does not meet the criteria for PTSD, and provided a well-reasoned opinion explaining the lack of exhibited symptoms relating to PTSD.  In light of the foregoing, the Board finds that the Veteran does not have a credible diagnosis of PTSD.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board must remand the issue of entitlement to service connection for schizophrenia for additional development.  The July 2009 and November 2010 VA examinations, and the March 2011 VA opinion, do not address whether the Veteran's schizophrenia is related to the Veteran's military service.  Therefore, an addendum opinion is needed.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

In July 2009, the Veteran underwent a VA examination where the examiner diagnosed schizophrenia, and stated the frequency of symptom was daily, severe, and had persisted for a number of years.  The Veteran was again examined in November 2010, and an addendum opinion was provided in March 2011.  However, none of the VA examinations considered whether the Veteran's schizophrenia was related to service. 

In March 2009, Dr. L.L. submitted a letter in support of the Veteran's claim, stating the Veteran suffered from severe psychosis consistent with the diagnosis of schizophrenia.  L.L. stated the Veteran had a poor prognosis and would likely suffer future episodes, with or without treatment.  

In March 2009, the Veteran submitted a statement asserting that his family and friends told him there had been a severe change in the way he acted.

In his March 2009 letter, the Veteran's father asserted that prior to his military service, the Veteran had begun to build a good life for himself and that, aside from minor problems with the law in his late teens, he was always kind and respectful towards other people.  The Veteran's father stated the Veteran was never a violent person and had many close friends, and was married.  The Veteran's father contended that once the Veteran returned from service, he was mean and violent, beat his wife, and attempted suicide.  The same month, the Veteran's mother, too, submitted a statement in which she asserted that since the Veteran's separation from service in 2004, the Veteran has been unable to be self-sufficient, and has struggled with extreme anger and anxiety.  The Veteran's sister also submitted a statement in March 2009, further asserting that the Veteran had respect for others before service, but now has none.

For the foregoing reasons, the Board finds that an addendum opinion should be issued concerning the Veteran's claim for entitlement to service connection for schizophrenia.  The examiner should offer an opinion as to whether the Veteran's current disability is causally related to the Veteran's military service.  All lay and medical evidence should be considered, to include any statements made by the Veteran, and his mother, father and sister.  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the November 2010 VA examination and provided the March 2011 opinion (or another appropriate examiner if unavailable) for an addendum opinion.  In light of the Veteran's diagnosis of schizophrenia/schizoaffective disorder, is it at least as likely as not (a 50 percent or higher degree of probability) that the disorder is etiologically related to the Veteran's period of service (February 2003 to April 2004).  In so opining, in light of the Veteran's psychiatric history, please comment on whether the May 2005 to June 2005 VA hospitalization is evidence of manifestation of the disorder.  The examiner should consider statements made by the Veteran, and his mother, father and sister.  

A detailed rationale for the opinion expressed should be furnished. If the examiner is unable to offer an opinion on the above question without resorting to speculation, an explanation as to why an opinion cannot be rendered should be provided.

2. Then, the AMC/RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


